Title: Petition of Merchants and Masters of Vessels Trading from the City of Albany to the City of New York, [1–19 January 1796]
From: Merchants and Masters of Vessels Trading from the City of Albany to the City of New York
To: Congress



[New York, January 1–19, 1796]

To the Congress of the United States
The Memorial & Petition of the Subscribers respectfully sheweth
That Your Memorialists are Owners or Masters or both of coasting vessels employed ordinarily and exclusively in transporting articles between the Cities of New York and Albany.
That by a late Act of Congress constituting the City of Hudson a Port of Entry the Port of Albany has been annexed to it as part of the same district and consequently severed from the District of New York.
That this arrangement subjects Your Memorialists to all the regulations of Vessels trading between different districts and to a variety of embarrassments and expences, in carrying on their business, very prejudicial to it, to which they were not before subject and which as they humbly apprehend can tend in no wise to the security or advantage of the United States their Revenue or Trade.
That while your Memorialists are disposed to see with pleasure any arrangement which accommodates their fellow Citizens of Hudson, they must unavoidably feel regret, if it must necessarily be at their expence—and if no expedient can be devised by which the evil to them can be remedied.
For though from Geographical position their annexation to Hudson may appear most natural; yet no connection can be more unnatural, when considered with reference to the Commercial relations of the two places. New York is at once the Market as well for the produce carried from Albany as for the supply to Albany & the Country connected with it of all the foreign and other articles of which they stand in need.

If it can appear expedient to Congress to reannex the port of Albany to the District of New York the inconvenie⟨nce⟩ under which Your Memorialists suffer will be removed—their business will return to its former situation—The City of Hudson will retain the convenience of being a port of Entry—all parties will be accommodated and no detriment as they with great deference conceive will ensue to the U States. In such an arrangement it will be of course necessary that the intermediate Waters should be common to the two Districts.
With this view Yr. Memoria[li]sts respectfully submit their case to the favourable consideration of Congress & pray that an Act may be passed accordingly.
